Citation Nr: 9916600	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and legs, to include the feet, both on a direct 
basis and as secondary to Agent Orange.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim seeking 
entitlement to service connection for peripheral neuropathy 
of the hands and both legs and feet muscles.


REMAND

In his Substantive Appeal dated March 1998, the veteran 
requested a personal hearing before a hearing officer in 
Albany, New York.  The veteran was afforded a hearing before 
a RO hearing officer in October 1998.  However, in March 
1999, the veteran's representative submitted a 1-646 form 
noting "Travel Board requested." 

Inasmuch as the veteran has not had a Travel Board hearing as 
of yet, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran before a member of the Board 
traveling to the RO for the purpose of 
conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










